In a proceeding pursuant to CPLR article 78 to compel respondent to relocate petitioner to a certain cellblock within the facility in order to alleviate his respiratory condition, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated March 13, 1975, which, after a hearing, dismissed the petition. Judgment modified, on the facts, by deleting therefrom the provision dismissing the petition and by substituting therefor provisions (1) denying petitioner’s request that he be relocated to J-block and (2) requiring respondent to reoffer petitioner a transfer to E-block or F-block. As so modified, judgment affirmed, without costs or disbursements. Petitioner has been offered a transfer to E-block and F-block, each of which, in accordance with the physicians’ recommendations, provides more distance from a radiator than does his present cell location. Petitioner’s assertion that only J-block, an honor and minimum security block, provides conditions which will alleviate his condition, was not substantiated. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.